December 27, 2019

By ECF

The Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     United States v. Hector Lopez
               1:16 CR 94 (PAE)

Dear Judge Engelmayer:

        With the consent of the Government, I write to request an adjournment of Mr. Lopez’s
January 8 VOSR hearing to any day the weeks of January 13 (except January 13), January 20
(except January 23) or January 27 (except January 30). I make this request because I will be out
of the jurisdiction on January 8 and unavailable the rest of that week.


                                             Respectfully submitted,


                                             ___/s/______________
                                             Zawadi Baharanyi
                                             Assistant Federal Defender
                                             212-417-8735


cc:    Max Nicholas
       Assistant United States Attorney
       (by ECF)




                                           The VOSR hearing is adjourned to January
                                           29, 2020 at 4:00 pm. SO ORDERED.


                                             PaJA.�
                                            __________________________________
                                                  PAUL A. ENGELMAYER 12/27/19
                                                  United States District Judge
